El Juez Asociado Se. FkaNco Soto,
emitió la opinión de] tribunal.
Esta es una apelación de una sentencia desestimando la demanda con costas por falta do causa de acción.
Los demandantes, dueños de un crédito hipotecario, uti-lizaron el procedimiento sumario para su ejecución, y la finca objeto del gravamen'fue subastada y adjudicada a los demandados.
Más luego el deudor presentó demanda ordinaria soli-citando la nulidad del procedimiento especial hipotecario y para que además se le indemnizara de los daños y perjui-cios sufridos con motivo de la venta de la finca hipotecada. La demanda fue declarada con lugar en la corte inferior y confirmada por esta Corte Suprema en la apelación que sos-tuvieron los apelantes. 29 D. P. R. 120.
La indemnización concedida alcanzó a la suma de $9,930, cuya suma representaba los frutos que había dejado de per-cibir el deudor durante el tiempo que fue desposeído de su finca, alegando sin embargo los apelantes que los demanda-dos conocían los vicios de nulidad del procedimiento suma-rio y a pesar de tal conocimiento, en combinación con el dueño de la finca hipotecada, remataron y compraron dicha finca con el propósito de enriquecerse.
Partiendo de estos antecedentes los apelantes piden que los demandados rindan cuenta de los frutos percibidos desde que ocuparon la finca ilegalmente y el saldo que arroje dicha cuenta abonarlo a la suma de $19,202, que es el precio que los demandados pagaron por la finca, y el cual retenían los apelantes.
La razón que tuvo la corte inferior para dictar su sen-tencia descansa en que los apelantes no habían sido due-ños o disfrutado en modo alguno de la finca ni tampoco ha-bían sustituido en sus derechos al ejecutado en el procedi-miento hipotecario.
*909El fundamento de la corte inferior fué correcto.
Es cierto que en la opinión de esta corte (29 D. P. Ií. 120) se dice que a los apelantes no les podía ocasionar gran inconveniente cumplir la sentencia qi\e les condenó a in-demnizar daños y perjuicios por tener en su poder el pre-cio de la venta montante a más del doble del importe de aque-lla sin perjuicio de cualquier reclamación que puedan te-ner dichos apelantes para ser subrogados y reintegrados; pero esta es una declaración incidental que no establece de-recho alguno a favor de los demandantes.
No creemos necesario examinar las razones que tuvo la ley para establecer que el acreedor que acude al procedi-miento especial hipotecario queda sujeto a indemnizar ña-ños y perjuicios al deudor o terceros interesados por ma-licia o negligencia en la fiel exposición de los hechos, ar-tículo 109 del reglamento de la Ley Hipotecaria, toda vez que a este precepto obedece el lenguaje que emplea esta corte en el caso supra, página 140, diciendo:
“El acreedor hipotecario que prefiere ejercitar su dereeho a este remedio drástico, debe tener cuidado de cumplir con los re-quisitos prescritos que en cierto modo protegen al deudor hipo-tecario contra el abusó intencional o negligente de tal dereeho; o de otro modo estar preparado para afrontar la obligación im-puéstale por la ley y que por necesidad ha asumido expresamente en la solicitud para la ejecución de la hipoteca, en el caso de no hacerse ‘una verdadera exposición de los hechos y de las circuns-tancias que el juez debe tomar en consideración al autorizar el establecimiento de los procedimientos y seguir adelante con ellos.’ ’’
T en cuanto a los hechos esta corte, continúa en su opi-nión, página 143, diciendo:
“Los apelantes no citan ninguna autoridad sobre esta cuestión que no sea el principio general de que ‘no puede haber indemni-zación por pérdidas que pudieran haberse evitado mediante razo-' nables esfuerzos por parte de la persona perjudicada.’ La cita de este principio no está favorecida por los acreedores hipoteca-*910ríos, quienes, eon el fin de aprovecharse del procedimiento sumario de la Ley Hipotecaria y de la incapacidad del deudor hipote-cario según los preceptos terminantes de esa Ley para poder im-pugnar la veracidad de las alegaciones jurisdiccionales han recu-rrido a la medida de tergiversar deliberadamente los hechos en la corte lo que equivalía a un fraude.”
El principio de que todo el que reclama equidad debe presentarse con las manos limpias, sería de aplicación en este caso, y si los demandantes en el procedimiento hipote-cario no hicieron una exposición fiel de los hechos y que la misma fue maliciosa, equivalente a un fin fraudulento, no vemos la manera como ellos pudieran repetir de los com-pradores de la finca la condena que les impuso la ley por daños y perjuicios cuando los apelantes no han sido due-ños de la finca y más bien se trata de una penalidad por actos maliciosos o negligentes. Pudiera ser que otras hu-bieran sido las circunstancias del caso y bajo este punto era acaso posible imaginar que los apelantes pudieran su-brogarse en los derechos del dueño.
Tal vez la declaración incidental a que hemos hecho men-ción y en la que se apoyan los apelantes, puede atenuar las consecuencias de la sentencia en cuanto al pronunciamiento de Costas. No podemos decir, por tanto, que los apelantes estaban desprovistos de alguna razón, aunque aparente, y si bien sus pretensiones fueron totalmente desestimadas, no puede sostenerse que la falta de buena fe o la temeridad les guiaba al presentar y sostener el presente pleito.
Por lo expuesto la sentencia debe confirmarse con ex-cepción de las costa°s.

Confirmada la sentencia apelada, menos en ■costas.

Jueces concurrentes: Sres. Presidente del Toro. y Aso-ciados Wolf, Aldrey y Hutchison.